 AUTO WORKERSLOCAL376 (EMHART INDUSTRIES)285InternationalUnion,United Automobile,Aerospace& Agricultural Implement Workers of America,Local-376andEmhart Industries,Hartford Di-visionandJoseph Persuitte.Cases 39-CB-443and 39-CB-53230 January 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 28 March 1985 Administrative Law JudgeWallace H. Nations issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed a' brief inopposition to the General Counsel's exceptions andin support of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found that the Respondent distributedto certain employees a letter threatening them withloss of employment if they failed to pay dues in ar-rears.It is undisputed that this distribution oc-curred - after the expiration of the parties' collec-tive-bargaining agreement, and that these employ-ees were thus under no union-security obligation topay dues at that time. Nonetheless, the judge-foundthat the letters were distributed "by clerical error,"and that the Respondent effectively repudiated thethreat by taking reasonably swift steps to correctits error. Thus, the judge concluded, the Respond-ent did not violate Section 8(b)(1)(A) of the Act.We disagree.The material facts are undisputed. The parties'collective-bargaining agreement,which containedprovisions for union security and dues checkoff, ex-pired 9 September 1982.1 At that ' time the Re-spondent engaged in a 6-month strike during whichno union dues were assessed. Following the strike,theEmployer advised the Respondent that itwould no longer deduct dues from employees' pay-checks because the bargaining agreement had ex-pired.Over the next 2 months, the Respondentbecame increasingly concerned over the failure ofsome of its recalled members voluntarily to tenderunion dues. In April Shop Chairman Joseph Belli-veau posted a notice, approved by the Employerand under the signature of Union Financial Secre-1All dates are 1983 unless otherwise indicated.tary Treasurer James Bowen, on all four companybulletin boards stating:This is to inform you of the current status ofUnion dues deductions. In order,that youremaina member in good standing in Local376 UAW you must pay monthly dues.Due to the fact that Emhart had refused todeduct your dues from your paycheck, it isnow your obligation to see that they are paidup to date. Anyone who works 40 hours in amonth beginning with the day you are re-called, is liable to pay dues.Subsequently, the Respondent compiled a list of13 employees who refused to pay dues. On 27 MayBowen presented the list to Barbara_DeBlock, withinstructions to inform employees on the list, byletter, of their dues delinquency. DeBlock followedBowen's instructions, using a form letter that hadbeen used in the past as a notice of dues delinquen-cy. The letter read as follows:Iam advising you thatyou are required, as acontractual obligation,to tender required peri-odic union duesas a condition of continued em-ployment. . . .These [remittances]mustbe received no laterthan 30 days from the end of the month forwhich said dues are owed or you will nolonger be considered to be in good standingwith - the Union andyour employment may beterminated.[Emphasis added.]Shop Chairman Belliveau distributed the letters toabout half of the 13 employees on the list.Union President PhillipWheeler testified thatlater'that day he' first became aware of the Bowenletter -and directed Belliveau to halt delivery andreturn theremainingletters to the union office.Thereafter,Wheeler testified, he instructed Bowento prepare -a notice for Belliveau to post on unionbulletin boards at the plant, accurately setting forththe dues obligation.Wheeler credibly testified thathe informed those attending an 8 June 1984 meet-ing that the Bowen letter had been distributed inerror to a handful of employees,- and that nomember had an obligation to pay dues in order towork at Emhart. 'At a -meeting 2 weeks later,Wheeler, repeated his explanation in response to aquestion from the floor.We disagree with thejudge's conclusion that these'actions were sufficientto repudiate the unlawful message conveyed in theBowen letters.InPassavantMemorial Area Hospital,237 NLRB138 (1978), the Board held that, for a respondent torelieve itself of liability for unlawful conduct by ef-278 NLRB No. 37 286DECISIONSOF NATIONAL LABOR RELATIONS BOARDfective repudiation, (1) its action must be "timely,""unambiguous," "specific in nature to the coerciveconduct," and "free from other proscribed illegalconduct"; (2) there must be adequate publication ofrepudiation to the employees involved; (3) theremust be no proscribed conduct after the publica-tion;and (4) assurances must be given againstfuture unlawful interference.The threat of discharge contained in the, Bowenletterviolates Section 8(b)(1)(A) because it wasconveyed during a period the Union could notdemand payment of dues as a condition of employ-ment.SeeTeamsters Local 25 (TechWeld Corp.),220 NLRB 76 (1975). As found by the judge, whenthe Respondent became aware of its error. in dis-tributing the offensive letter, it failed to distribute awritten retraction to any of the 13 employees on itsdelinquent list. Instead,Wheeler directed posting ofa notice identical in content to one that had beenpublished previously and containing no referenceto the Bowen letter. Belliveau's testimony suggeststhat he may never have posted a second noticeand, at best, indicates an uncertain recollection astowhen he may have posted it. Thus, the noticeposting fails as a valid repudiation on grounds oftimelinessand adequacy of publication.Wheeler'sremarks during the June meetings did refer to anddisavow the contents of the Bowen letter, but didnot necessarily reach the individuals to whom thedocuments had been mistakenly delivered. Therecord does not establish that each of the individ-uals who may have received the Bowen letter werepresent at either one of the two June meetings. Ac-cordingly, we find these efforts to be likewise inad-equate under thePassavantcriteria toserve as avalid repudiation.Accordingly,we fmd that, bythe 27, May distribution, the Respondent unlawfully,threatened employees with discharge for nonpay-ment of dues,.We agree with the judge's conclusion that theRespondent did not also violate Section 8(b)(1)(A)through a ^ statement contained in the "Emhart UnitInfo-Line," a newsletter printed by,the Internation-al. In its 30 March 1984 issue of Info-Line, an arti-cle authored by Union Steward Kenneth Jacobsstates, inter alia, that "the Union is looking intoraising the reinstatement fee for those memberswho have not paid dues. At the last meeting. afigure of $500 was asked, for." The judge based hisrecommended dismissal of this allegation on whathe perceived to be the- Respondent's nonagencystatus in publishing the newsletter and effective dis-claimer of the article's contents.We find it unnec-essary to pass on these findings as we find that thearticle'scontent is not prohibited by Section,8(b)(1)(A).It is well settled that "a union may establish cer-tain categories which require different fees so longas the categorization is reasonable and not discri-minatorily motivated."TricoWorkers Union Inde-pendent (Trico Products),246NLRB 514, 515(1979). See alsoMetalWorkers (TRW, Inc.), 172NLRB 815, 816 (1968). The language of the articledoes not ascribe any motivation to the Respond-ent's "looking into" increased initiation fees otherthan to encourage the regular tender of periodicdues from its members. The judge did not find thateither the article or the union meetings it purportsto summarize associates the Respondent's effort tocollect dues from its members with those individ-uals' employment status. It follows- that, even in theabsence of a current union-security agreement withthe Employer, the, Respondent would have beenprivileged under the Act to increase its reinstate-ment fees. Thus, we dismiss that portion of thecomplaint.THE REMEDYHaving found that the Respondent has engagedinunlawfulconduct in violation"ofSection8(b)(1)(A) of the Act,we shall order it to ceaseand desist and to take certain affirmative action de-signed to effectuate the policiesof the Act.Specifi-cally,we shall require the Respondent to reimbursewith interest^any employee who tendered duesand/or reinstatementfees 27May 1983 and thereaf-ter -solely in reliance on representations in theBowen letter thatemployeesmust pay such duesand/or fees under penalty of termination.Interestshall be computed in the manner prescribedinFlor-ida Steel Corp.,231 NLRB 651 (1977).(See gener-allyIsisPlumbing Co.,138NLRB 716 (1962).)Which, if any,employees are entitled to' such reim-bursement shall be established in a compliance pro-ceeding.AMENDED CONCLUSIONS OF LAWDelete Conclusion of Law 3 and substitute thefollowing."3. By- threatening employees with discharge forrefusing to tender periodic dues to the Respondentduring ' a time they were not contractually obligat-ed to do so, the Respondent has engaged in,unfairlabor practiceswithin the meaning of Section8(b)(1)(A)'of the Act."4.The unfair labor practices -affect commercewithin the meaning of Section 2(6) and (7) of theAct."5.Except as found herein, the Respondent hasnot committed any other unfair labor practices al-leged in the complaint." AUTO WORKERSLOCAL376 (EMHART INDUSTRIES)ORDERThe National Labor Relations Board orders thatthe Respondent, International Union, United Auto-mobile,Aerospace& Agricultural ImplementWorkers of America, Local 376, Hartford, Con-necticut, its officers, agents, and representatives,shall1.Cease and desist from(a)Threatening employees with discharge for re-fusing to tender periodic dues to the Respondentduring a time they were not contractually obligat-ed to do so.(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the, Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer reimbursement to those employees whotendered back dues and/or reinstatement fees 27May 1983 and thereafter solely in reliance on theRespondent's letter that employees must pay suchdues and/or fees under penalty of termination.(b) Post at each of its officesand meeting halls inWindsor and Bloomfield, Connecticut, copies ofthe attached notice marked "Appendix."2 Copiesof the notice, on forms provided by the Officer-in-Charge for Subregion. 39, after being signed by theRespondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to members are customarily posted.Reasona-ble steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(c)Mail forthwith to the Officer-in-Charge forSubregion 39 copies of the notice for posting byEmhart Industries, Hartford Division, if it is will-ing, in places where notices to its employees arecustomarily posted.(d)Notify the Officer-in-Charge for Subregion39 in writing within 20 days from the date of, thisOrder what steps the Respondent has taken tocomply.2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government287The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT threaten employees with dis-charge for refusing to tender periodic dues duringa time when they were not contractually bound todo so.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL reimburse those employees who ten-dered back dues .and/or reinstatement fees 27 May1984 and thereafter solely in reliance on our letterthat employees must pay such dues and/or feesunder penalty of termination.INTERNATIONALUNION,UNITEDAUTOMOBILE, AEROSPACE & AGRI-CULTURAL IMPLEMENT WORKERS OFAMERICA, LOCAL 376Robert M. Cheverie, Esq.,for the General Counsel.J.William Gagne Jr., Esq.,of Hartford, Connecticut, for'the Respondent.Burton Kainen,Esq.,of Hartford, Connecticut, for theCharging Party.DECISIONSTATEMENT OF THE CASEWALLACE H. NATIONS, Administrative Law Judge.Based on charges brought by Joseph Persuitte, an indi-vidual, the Officer-in-Charge of Subregion 3.9 of the Na-tionalLabor Relations Board issued an order datedAugust 29, 1984, consolidating the complaint and noticeof hearing in Cases 39-CB-443 and 39-CB-532 allegingthat the International Union, United Automobile, Aero-space & Agricultural Implement 'Workers of America,Local 376 (Respondent or Union) violated Section8(b)(1)(A)of the Act by threatening employees ofEmhart Industries,HartfordDivision (the Employer)with discharge and by threatening to impose an in-creased reinstatement fee upon employees if they did nottender periodic dues to Respondent for a period of timeforwhich they were not contractually obligated to paysuch dues. At the hearing held in these proceedings,counsel for the General Counsel amended the consolidat-ed complaint by adding additional allegations that Re-spondent threatened employees with the increased rein-statement fee for refusing to tender periodic dues to Re-spondent during a period in time when they were notcontractually obligated to do so. Respondent's answer tothe allegations admits the filing and service of the 288DECISIONS OF NATIONAL LABOR,RELATIONS BOARDcharges, the Employer's state of incorporation, place ofbusiness, jurisdictional facts, jurisdictional conclusion;and Respondent's labor organization status. All other al-legations are denied. A hearing was held before me inHartford, Connecticut, on November 1, 1984.I.BUSINESSOF THE EMPLOYEREmhart Industries, Hartford Division, is admitted to bean employer within the meaning of Section 2(6) and (7)of the Act.II.BUSINESSOF THE LABOR ORGANIZATIONINVOLVEDInternationalUnion, United Automobile, Aerospace &Agricultural Implement Workers of America, Local 376is admitted to be a labor organization within the meaningof Section,2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. Allegations that Respondent Threatened Employeeswith Loss of Employment if They Did Not Pay UnionDues During the Time They Were Not ContractuallyObligated to Pay Such DuesThe Union has represented a unit comprised of all pro-ductionand maintenanceemployees at the Employer'sWindsor and Bloomfield facility for over 20 years. Themost recent contract between the parties was in effectfrom September 13, 1979, until September 9, 1982. Arti-cle II of the contract provided forunionsecurity anddues checkoff. Pursuant to article II, during the term ofthe contract, the Employer deducted union dues from allemployees covered by the contract and forwarded themto Respondent. From September 13, 1982, until the dateof this hearing, no collective-bargaining agreement wasin effect between the Employer and Respondent.In September 1982, following the expiration of thecontract, the Union engaged in a strike during whichnone of its members were required to pay dues. At theconclusion of the strike, on March 21, 1983,1 members ofthe bargaining unit returned to work. At that time, theEmployer advised the Union that since the contract hadexpired it would no longer deduct employees' union duesfrom their paychecks. The record reflects that therewere approximately 300 employees in the bargaining unitprior to the strike and that as of May 28, 126 had beenrecalled.The Employermaintainsfour bulletin boards whichmay be used by the Union to communicate with its mem-bers.Prior to any posting, all union literature must beapproved by either Vice President of Personnel DonaldMacKay or Manager of Employee Relations CecilyEmond. Respondent posted only one notice concerningdues following the strike. There is a dispute in the testi-mony concerning when this notice was posted. Emondtestified that in April, Shop Chairman Joseph Belliveau(Chairman Belliveau) approached her for permission topost a notice on the bulletin board concerning dues. Ac-cording to Emond, the notice was approved and posted'All dates are in 1983 unless otherwise statedon all four bulletin boards. The notice, which was signedby JamesBowen,financial secretary-treasurer of theUnion advised employees of their continuing obligationto pay dues in order to'remaina member in good stand-ing in the Union. Employees were told they should paythe money directly to Chairman Belliveau or mail it tothe Union's office. Following the posting of this notice,Emond sent a memorandum to Belliveau wherein she ad-vised him of the Company's Code of Conduct Regula-tion 22, which prohibited soliciting or collecting contri-butions in workareasduring work time.In April, Chairman Belliveau began soliciting employ-ees atthe Employer's facility to pay union dues. He ap-proached employees and advised them that they were re-quired to pay their dues in order to remain members ingood standing of the Union. At this time,, some of theemployees advised Belliveau that they had alreadymailed their checks directly to the union hall. Initially,Belliveaureliedon his memory and maintained nosystem of recording as to which employees had paidtheir dues. However, by late May, Belliveau maintaineda list of those employees who had paid their dues andthose who had refused.1.TheBowen letterIn late May, Chairman Belliveau met with Bowen todiscuss the problem that certain members were still refus-ing to pay their dues since the strike. At this time, 126,employees had been recalled from the strike and only ap-proximately 90 percent were paying dues. Chairman Bel-liveau presented Bowen with a list containing the-namesof at least 13 employees who had refused to the requestto pay their dues. Bowen advised Belliveau that hewould send a letter to these employees advising them oftheir obligation to pay their dues.On May 27 Bowen approached Barbara DeBlock, oneof the secretaries at the union hall, and gave her the listof employees he had previously received from ChairmanBelliveau. Bowen told DeBlock to send a letter to theemployees on the list advising them that they werebehind in their dues. Following this conversation, Bowenleft the office and was not due to return until later thatday.Pursuant to Bowen's request, DeBlock prepared aform letter which had been utilized by the Union for atleast 5 years to advise employees that they were delin-quent in their dues. This letter advised employees, interalia, that continued failure to pay dues would result intheir discharge. Upon completing the letters, consistentwith office practice, DeBlock signed Bowen's name tothe letters. In this regard, DeBlock testified that she had,on numerous occasions, used either signature, stamps, orpersonally signed the names of Union President PhillipWheeler Union Business Agent Robert Madore andBowen on a variety of documents she had typed forthem.After completing the form letters and inserting them inenvelopes, DeBlock spoke with Chairman Belliveau whohappened to be in the union office at that time. Belliveauadvised DeBlock that he was going to the Employer'sfacility and offered to hand deliver the Bowen letters in AUTO WORKERSLOCAL 376 (EMHART INDUSTRIES)lieu ofhermailing them. DeBlock then handed the let-ters to Belliveau who in turn took them to the Employ-er's facility.Although he had not read the form letters,Belliveauwas aware of their contents because of hisprior conversationswith Bowen. The Bowen letters,which were individually addressed to each recipient, ad-vised the members that they were required, as a contrac-tual obligation, to tender the required periodic dues as acondition of employment. The letter then stated that thedues were to be mailed directly to the office of Respond-ent.The letter concluded by advising employees thatunless their dues were received no later than 30 daysfrom the end of the month for which said dues are owedthey would lose their good standing with the Union, andtheir employment may be terminated.Upon reaching' the Employer's facility, Chairman Bel-liveau commenced distributing the Bowen letters. At thetime he delivered the letter, Belliveau did not speak withany of the recipients nor were the letters opened in hispresence. In addition, Belliveau maintains that he couldnot recall a single individual to whom he gave theBowen letter. Belliveau specifically denied mailing theBowen letters.Employee Joseph Persuitte was recalled to work inApril.On several occasions during April and May Per-suitte was approached by Chairman Belliveau for month-ly dues. On each occasion, Persuitte refused ChairmanBelliveau's request and, as a result, received one of theBowen letters. Contrary to Chairman Belliveau's testimo-ny, Persuitte testified that he received the Bowen letterthrough themail athis home.PresidentWheeler testified that he first became awareof the Bowen letters on the afternoon of May 27, priorto 1 p.m. At that time, he reviewed a copy of the letterwhich had been placed on his desk by DeBlock. WheelerquestionedDeBlock concerning the letter and was ad-vised that she had been told to prepare it by Bowen, andthat she -had given the letters to Belliveau for him to dis-tribute at the Employer's facility. Following this conver-sation ' between1and2 p.m.,Wheeler telephoned Belli-veau at his office located at the Windsor facility and ad-visedBelliveauthat the Bowen letters should not begiven out. Belliveau testified than Wheeler advised himthat during the telephone conversation that the lettershad been done in error. Belliveau told Wheeler that hehad delivered, approximately half of the letters.Wheelerinstructed him not to make any more deliveries and toreturn the remaining letters to the' union office.Wheelerand Belliveau testified that on that evening Belliveau re-turned to the union hall and gave the undelivered letterstoWheeler.Other than the letters which were returned that hadnot been previously delivered no efforts were made byWheeler or Belliveau at this time to retrieve the letterspreviously delivered or to advise any of the- recipientsthat the letter had been issued in error. Belliveau testifiedthat he had no conversations with employees concerningthe Bowen letters other than at union meetings for atleast a month. Belliveau acknowledged that the letterswere a topic of conversation among employees at theshop, but he testified that he did not discuss the contentsof the letters with any employee while at work.289Wheeler testified that he met with Bowen on hisreturn to Respondent's office on May 27, 1984, and ad-vised Bowen that the letter which had been preparedearlier should not have been sent and instructed Bowento prepare a notice to all members setting forth their ob-ligation to pay dues, which was later given to Belliveaufor posting at the -Employer's facility. The evidence withrespect to what happened to this notice is not clear. Bel-liveau is not clear in his testimony as to when, if ever, itwas posted. This notice is identical with the noticewhich I find was posted around the end of April. Thus, aposting of the notice, as prepared, would have had nodiscernable effect in remedying the damage done by theBowen letters of May 27, 1984.The Union conducts periodic meetings, usually on amonthly basis, at the Knights of Columbus Hall in Wind-sor Locks, Connecticut. The meetings usually begin at 4p.m., lasting approximately 45 minutes, and are presidedover by either Chairman Belliveau or Wheeler. Noformal agenda is prepared prior to the meetings, and nominutes are recorded during the meetings. While attend-ance at the meetings is, voluntary, unreinstated strikersare required to sign an attendance list in order to receivestrike benefits. The record reflects that during the Junemeetingsthe attendance list of unreinstated strikers wasseveral pages long.In June, Respondent conducted two meetings for theEmhart unit, the first of which was held on June 8.Wheeler testified that during this meeting he advised em-ployees that the Bowen letter had been put out in errorand that members,did not have an obligation to pay duesin order to work at Emhart. Wheeler informed membersthey did have an obligation to pay. dues in order toremain in good standing with the Union. Wheeler ex-plained that being,,a member in good standing means thatyou can run for office within the Union, vote in internalelections, and participate in union activities.Wheeler spe-cifically denied ever advising employees that- dues pay-ment was a condition of employment during this meet-ing.The second June meeting was held on June 22.Wheeler testifiedin a generalfashion that he made thesame statements concerning the Bowen letters at theJune 22 meeting as he had previously made during theJune 8 meeting:Wheeler's testimony concerning his retraction of theBowen letter during these meetings was contradicted byPersuitte and employee Costello Walker. Persuitte testi-fied that he had entered the June 22 meeting and that heheardWheeler state that employees would have to paytheir dues to remain members in good standing and ifthey did not pay their dues their employment could beterminated. Persuitte also testified that Belliveau slatedduring the meeting that everything in the Bowen letterwas true. Employee Walker testified that during a Junemeeting which he attended, Wheeler advised employeesthat they had to pay their dues in order to remain amember in good standing and if they did not pay theirdues, that they would be terminated.Respondent'switnesses,employeesRonaldAborn,Edmond Patterson, and Chairman Belliveau, who attend-ed both of the Junemeetings,corroboratedWheeler's 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony. Persuitte also testified that he had attended ameeting in November, wherein Wheeler allegedly ad-vised the membership that they must pay their dues orthey could be terminated.Wheeler specifically deniedmaking this statement and, to the contrary, contends thathe advised the employees that they only had an obliga-tion to pay dues in order to remain members in goodstanding with the Union. Wheeler's testimony concern-ing this meeting was generally corroborated by Chair-man Belliveau and employee Aborn.Based on the demeanor of the witnesses having ob-served all of their testimony, I credit Wheeler's versionof what occurred at the meeting and specifically discred-itPersuitte's andWalker's testimony with respect towhat Wheeler said at the meetings.Therefore, I find that the Union sent out by clericalerror a letter that threatened employees with terminationif they did not pay their dues. If allowed to stand, theletterwould have clearly been in violation of Section8(b)(1)(A) of the Act. However, Respondent took rea-sonably swift steps to correct the error. I do not findthat Respondent followed up the Bowen letter of May27 with a new notice to employees retracting the letter.There was, however, a notice posted at that time on thebulletin boards which accurately stated the employees'responsibilitywith respect to dues. I further found thatthe president of the Local at the first union meeting fol-lowing the mailing of the letters specifically told themembers that the letter was sent in error and that theUnion could not have an employee terminated for failureto pay union dues. Having made these findings, the ques-tion is whether the oral repudiation of the letter byWheeler at the June 8 and subsequent meetings was suffi-cient to undue the harm the letters may have caused. Al-though I do not believe that the action taken by the Re-spondent was all that it could have done to retract theletters and minimize their effects, I believe the actiontaken was sufficient to keep the act of sending the lettersfrom arising to a violation of the Act. Therefore, I willorder the allegations of the complaint regarding theBowen letter be dismissed and, based on credibility find-ings with respect to President Wheeler's comments at theunion meetings, order dismissed those portions of thecomplaint alleging that he threatened employees withtermination if union dues were not paid.2.Alleged Belliveau threats to PersuitteOn July 15 Belliveau approached Persuitte in the as-sembly area of the Emhart plant and asked Persuitte topay his dues. Persuitte then executed a check for duesforMay and June. According to Persuitte, Belliveauthen responded that he was glad that Persuitte waspaying his dues and hoped he would continue because hestillowed for April. Persuitte alleges that Belliveau thensaid that if Persuitte did not pay his dues, he would beterminated. On July 29 Belliveau again approached Per-suitte for dues and advised Persuitte that he still owedfor April. At that time, Persuitte paid all of his outstand-ing dues by executing a check covering April and July.According to Belliveau, he never advised Persuitte thathe could be terminated for nonpayment of dues at thetime he received the July 15 check. In addition, Belli-veau testified that he did not approach Persuitte on July15, but rather that Persuitte approached him. Persuittemadeno further payments of union dues until November4,when hewas againapproached by Belhveau in the as-sembly area of the plant. Persuitte executed a check tothe Union covering dues for September and October butdid not pay for August. According to Persuitte,Belli-veau told him he was aware that Persuitte was payinghis dues,and as long ashe did, Persuitte would remain amember ingood standing even though he was a monthbehind in his dues. Persuitte said thatBelliveau againstated that it was true about the termination. Accordingto Belliveau,on November 4, Persuitte approached himwith hisduescheck andBelliveau'sonly response was,"Thank you."Thereisanobvious credibility determination to bemade with respect to the testimony of Persuitte versusthat of Belliveau. Again, based on the demeanor of thewitnessesinvolved and the surrounding circumstances, Icredit Belliveau's denial that he ever threatened Persuittewith termination. Further, I will point out that no re-quest was ever made by Respondent to the Employer toterminateany employee for nonpayment of union duesduring the pertinenttimeframe, although a number ofemployeeswere not payingunion duesduring thisperiod. Persuitte, and to a very limited extent, CostelloWalker, are the only employees who offered testimonythat they werein any mannerthreatened by Respond-ent'sofficersand/or agents.Basedon the credibilityfindings, I will order that those portions of the complaintalleging threats against Joseph Persuitte because of non-payment of union dues be dismissed.B. Allegations that Respondent Violated Section8(b)(1)(A) of the Act by Threatening Employees withan Increased Reinstatement FeeIn either January or February 1984, during a unionmeeting amotion was made to increase Respondent's re-instatementfee for those employees of Emhart who hadstopped payingdues.According to Persuitte, employeeHoward White, the Union'ssergeant-at-arms, initiallymade a motionthat the reinstatement fee be raised from$20 to $1000, but that Business Agent Robert Madorethen stated that $1000 was a lot of money and thatMadore made a motion that the reinstatement instead beraised to $500. Employee Costello Walker also testifiedthatMadore stated that the reinstatement fee should beraised to $500. According to Respondent's witnessesRonald Aborn, Chairman Belhveau, and Wheeler, themotion toraisethe reinstatement fee from $20 to $500was madeby Aborn and no motion was made byMadoreorWhite.Aborn testified that following themotion,therewas a great deal of discussion. Wheeler,who was conducting the meeting, advised the member-ship that he was not certain it was legal to raise the rein-statementfee and ruled the motion out of order. Follow-ing this statement there was a heated discussion at theconclusion of which Madore requested that Wheelerdoublecheckhis rulingto be certain the reinstatementcould be raised.Wheeler testified that employees wereupsetthat they could not do something to the employees AUTO WORKERS LOCAL 376 (EMHART INDUSTRIES)who were not paying dues and that the discussion waslengthy.Belliveau testified that at least six individualsspoke during the discussion concerning the reinstatementfee which lasted between 5 and 10 minutes.Madore testified that the discussion concerning theirreinstatement fee lasted approximately 1 minute as op-posed to 5 to 10 minutes mentioned by the other witness.Madore specifically denied making any statement con-cerning the raising of the reinstatement fee to $500. Ac-cording to Madore, a union member whom he could notidentifymade a motion that the reinstatement be raisedto $500.When- Wheeler called the motion out of order,Madore requested that Wheeler check further to be surethat the motion was in fact out of order because themembership was upset. According to Madore, only theidentified individual who made the motion, Wheeler, andhimself spoke concerning the motion to raise the rein-statement fee.The General Counsel argues that Madore's testimonyis inconsistent with that of the other witnesses. I find theinconsistencies not significant since I credit witnessesAborn and Wheeler's testimony regarding the incident.Based on their demeanor I find witnesses Wheeler andAborn to be credible and to have fairly stated what oc-curred at the meetings with respect to the reinstatementfee.The day after the union meeting, wherein the motionwas made to raise the reinstatement fee, employeesWalker and Persuitte testified that they discussed thesubject with Union Steward Leonard Belliveau. Accord-ing to Walker, he was approached by Belliveau in thetimeclock area prior to the commencement of work andtold that the Union was going to raise its reinitiation feeto $500. Persuitte testified that later in the day he wasapproached by Belliveau in the assembly area and ad-vised that the reinstatement was going to be raised to$500 and if employees did not pay theirdues,they wouldbe terminated. Belliveau denied ever raising the subjectof the reinstatement fee with any employee at any time.Based on the demeanor of these witnesses, I credit thetestimony of Leonard Belliveau that he did not discussthe subject of reinstatement fee with either Walker orPersuitte. I specifically discredit the testimony of Per-suittewith respect to this conversation and will dismissthose portions of the complaint alleging that the allegedconversation violated the Act.Persuitte,Wheeler, Chairman Belliveau, and Aborntestified that the reinstatement fee issue was again raisedby the membership during their March 1984 meeting.Wheeler advised the membership that he had not had anopportunity to examine his ruling concerning his rein-statementfee.Wheeler advised them that he wouldcheck his ruling and respond to them the followingmonth. At the April 1984 meeting, union witnesses testi-fied thatWheeler advised the membership that he haddoublechecked his ruling and that according to Respond-ent's constitution, the reinstatement fee could not be in-creased. Neither Persuitte nor Walker attended this meet-ing.Ido not find that Respondent has violated Section8(b)(1) of the Act by its actions regarding the matter ofreinstatement fees. I have credited witness Aborn's testi-291mony that he initially made the motion to raise the rein-statement. Aborn has a right to make such a motion if hechooses to do so and President Wheeler, acting in an of-ficial capacity for Respondent, immediately tabled themotion, ruling it out of order. Wheeler's actions in agree-ing to doublecheck his ruling were responsible and notviolative of the Act. There is no hint in, any of the testi-mony with respect to the reinstatement fee by any offi-cer of the Union that there was any hope held out thatthe ruling would be overturned and that the reinstate-ment fee would be in fact increased.The last unfair labor practice alleged involves state-ments made in the March 31, 1984 edition of the publica-tion entitled, "Emhart Unit Info-Line" wherein a para-graph advised members of the Emhart unit that Re-spondent was looking into raising the reinstatement feefor those members who had not paid dues and mentionedthe figure $500. There is no evidence the statement wasever retracted in any subsequent edition of the publica-tion.Respondent is, serviced by the International inFarmington, Connecticut. Periodic meetings are conduct-ed by representatives of Respondent and the Internation-al,duringwhich Respondent advises the Internationalwhat services they require. During the strike, local unionofficialsmet with Jerry Rocker,then assistant regionaldirector for the International, concerning the publicationof the newsletter. It was decided that a newsletter couldbe published if a communications committee was formedin the Emhart unit.In the fall, at one of Respondent's membership meet-ings, either a representative from the International or Re-spondent requested and received volunteers to serve onan information committee to publish a newsletter formembers from Emhart. International RepresentativeLeonard Duby was given responsibility for the informa-tion committee from its inception until an unspecifieddate in 1984 when he was relieved by International Rep-resentativeRussellBooth.The record reflects that"Emhart Unit Info-Line" is the only newsletter printedby the International for any of its locals.The informationcommitteemet periodicallywithDuby at the International offices to publish the newslet-ter.Union Steward Kenneth Jacobs was made chairmanof the committee.Meetingswere held approximatelyonce a month in order to compile the articles to be usedin the paper. Information in the paper was obtained byJacobs and other committee members at union meetingsand directly from unit members. The stories were hand-written by Jacobs who then reviewed them with Dubytomake sure that what was contained in the articlescould be printed without any legal ramifications.After writing the articles to be included in the paper,Jacobs submitted his handwritten version to a secretaryat the International office. Thereafter, the Internationalprovided typing, reproducing, and mailing of the paperto bargaining unit members as well as to Respondent'soffices. In addition, all correspondence from Respond-ent'smembers to the unit line are directed to a postoffice box in Wethersfield, Connecticut, where the Inter-national offices are located. Since its first publication, allissues of the paper have contained a logo of Respondent. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition, Jacobs testified that he has on occasionspoken to Chairman Belliveau, Madore, and Wheelerconcerning information contained in the paper. At notime in the past year has any representative of the Unionobjected to the use of Respondent's logo or to any of thecontents of the Emhart Unit Infor-Line.Respondent denies that the paper is an official publica-tion of the local or the International. I would agree withthat position, however, by use of Respondent's logo withthe apparent consent of the Local and the Local's appar-ent backing of the newsletter, and with no printed caveatthat the paper is not an official publication of the Local.The General Counsel's contention that the paper has anagency status with the Local is meritorious. On the otherhand, I cannot find that the paragraph, as printed, consti-tutes an unlawful threat to the employees at the Emhartunit who were not paying dues to the Local, given Presi-dentWheeler's assurances that the reinstatement feewould not to be raised at the membership meeting fol-lowing publication of the newsletter in question. Therewas no showing at the hearing that Wheeler was awareof the publication nor is there any showing that if hewanted a retraction of the article he could have requiredone to have been printed.Inasmuch as the consolidated complaints allege noother violations by Respondent, my order will providefor theirdismissal.CONCLUSIONS OF LAW1.Emhart Industries, Hartford Division, is an employ-er within the meaning of Section 2(2) in the Act and isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. InternationalUnion, United Automobile, Aerospace& Agricultural Implement Workers of America, Local376 is a labor organization within the meaning of Section2(5) of the Act.3.Respondent did not engage in unfair labor practiceswithin the meaning of Section 8(b)(1)(A) as alleged inthe consolidated complaints.[Recommended Order for dismissal omitted from pub-lication.]